Exhibit 10(e)

THIRD AMENDED AND RESTATED

WD-40 COMPANY

1999

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

The WD-40 Company 1999 Non-Employee Director Restricted Stock Plan (the “Plan”)
is amended and restated as of this 28th day of October, 2003 by the Board of
Directors of WD-40 COMPANY, a Delaware corporation, (the “Company”).

1. ESTABLISHMENT AND PURPOSE

The purpose of the Plan is to authorize the issuance of shares of the Company’s
common stock to Directors who are not full time employees of the Company. The
Board of Directors has determined that it will be in the best interest of the
Company and its shareholders for all Directors to maintain a minimum level of
share ownership.

2. AMOUNT OF STOCK

The total number of shares of the Company’s common stock that may be issued
pursuant to the Plan shall not exceed 50,000 shares. In the event that there are
not a sufficient number of authorized but unissued shares available pursuant to
the Company’s Certificate of Incorporation to cover the number shares called for
by this Plan for any year as well as for any outstanding stock option plan or
other plan authorizing the future issuance of a specific number of shares, this
Plan shall be suspended until a sufficient number of shares are duly authorized.

3. ADMINISTRATION

The Plan shall be administered by the Board of Directors. Subject to the express
terms and conditions of the Plan, the Board of Directors shall have full power
to construe and interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary or
advisable, in the sole discretion of the Board of Directors, for its
administration.

 

-1-



--------------------------------------------------------------------------------

4. ISSUANCE OF RESTRICTED SHARES

(a) Issuance of Restricted Shares. As soon as practicable following the first
business day of March of each year, the Company shall, in lieu of the payment of
$5,500 of annual Director compensation, issue restricted shares of the Company’s
common stock to each non-employee Director who does not then own shares having
an aggregate fair market value of at least $50,000. The number of shares to be
issued shall be determined as set forth in paragraph 4(c) below. Share ownership
for purposes of the Plan shall include all shares in which the Director has a
direct or indirect pecuniary interest as defined under regulations promulgated
pursuant to Section 16 of the Securities Exchange Act of 1934, but pecuniary
interest shall not be established by attribution to family member ownership
interest.

(b) Elective Issuance of Restricted Shares. Any Director may elect, by written
letter delivered to the President as soon as practicable after the regularly
scheduled meeting of the Board of Directors in September, but not later than
November 30 of such year, to receive restricted shares of the Company’s common
stock in lieu of all or the balance of such Director’s annual compensation, in
increments of $5,500, excluding such compensation as may be payable for
participation at or chairing of committee meetings and excluding any additional
compensation payable to the Chairman of the Board. Any such election shall be
subject to the formal election of such Director at the next following Annual
Meeting of Stockholders. The number of shares to be issued shall be determined
as set forth in paragraph 4(c) below.

(c) Calculation of Shares to be Issued. The number of restricted shares of the
Company’s common stock to be issued pursuant to the provisions of subparagraphs
4(a), 4(b) or 4(f) hereof shall be calculated by dividing the amount of
compensation for which the shares are to be issued by an amount equal to ninety
percent (90%) of the closing price of the Company’s shares on the first business
day of March. Such resulting number of shares shall be rounded to the nearest
integer.

 

-2-



--------------------------------------------------------------------------------

(d) Restricted Shares. All shares issued pursuant to the Plan shall be
restricted for a period of five years or until such Director’s retirement from
the Board of Directors following his or her 65th birthday. During such period of
restriction the shares may not be sold or disposed of. Until the restriction on
sale or transfer has expired or until such Director’s 65th birthday, whichever
date is earlier, the shares shall be subject to forfeiture and cancellation by
the Company in the event such Director resigns as a Director. No forfeiture
shall be required if the Director is removed as a director for any reason other
than resignation.

(e) Removal of Restrictions on Merger or Sale. In the event the Company proposes
to merge or consolidate with another corporation or to sell or dispose of its
assets and business or to dissolve, the restrictions upon resale shall be
removed as of the closing or expiration of such transaction so that the shares
may be tendered for acceptance of any cash or exchange offer made in connection
with such transaction.

(f) Issuance of Shares to New Directors. In the case of a Director first elected
to serve at the Annual Meeting of Stockholders, such Director shall have thirty
(30) days following such election to the Board of Directors to make the election
authorized pursuant to the provisions of paragraph 4(b) above. The terms of this
Plan and the elections authorized hereunder shall apply to such prorated
compensation payable to new Directors pursuant to the WD-40 Directors’
Compensation Policy then in effect. In the event any vacancy on the Board of
Directors is filled during the year, the entire amount of such prorated
compensation shall be paid in restricted shares unless the new Director owns
shares of the common stock of the Company having a value of $50,000 or more. The
number of shares to be issued to newly appointed Directors shall be computed
based upon the price of the Company’s common shares as of the first business day
of the second month following such appointment and the shares shall be issued as
soon as practicable thereafter.

5. SHARE CERTIFICATE ENDORSEMENTS

Each share certificate representing shares issued pursuant to the Plan shall
bear the following restrictive endorsements which may be removed at such time as
the restrictions provided by the Plan have expired and provided that counsel for
the Company has issued an opinion that the shares may be transferred free of
restrictions imposed by the Securities Act of 1933 or the securities laws of any
state or any other law regulating the issuance of securities:

(i) “The shares represented by this certificate are subject to transfer
restrictions in accordance with the terms of a Non-Employee Director Restricted
Stock Plan amended and restated as of October 28th, 2003, a copy of which may be
obtained without charge by written request delivered to the Corporation.”

 

-3-



--------------------------------------------------------------------------------

(ii) “The shares represented by this certificate have not been registered under
the Securities Act of 1933 or any applicable state securities acts and cannot be
transferred without an opinion of counsel satisfactory to the Corporation’s
legal counsel that such transfer will not violate any such securities laws.”

6. TAX REPORTING AND WITHHOLDING

The Company shall comply with all reporting and withholding requirements
applicable to the compensatory issuance of shares to non-employee Directors
under the Internal Revenue Code and regulations thereunder.

7. SUSPENSION, AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may at any time amend, suspend or terminate the Plan.
Unless the Plan shall theretofore have been terminated by the Board of
Directors, the Plan shall terminate on December 31, 2009. No shares may be
issued during such suspension or after such termination. The termination of the
Plan shall not, without the consent of a Director holding restricted shares
issued pursuant to the Plan, alter or impair any rights or obligations
theretofore granted or imposed by the Plan.

8. DELIVERY OF SHARES SUBJECT TO DELAYS

The issuance and delivery of shares under the Plan shall be subject to and in
compliance with the laws of any state or other governmental authority applicable
thereto, the Board of Directors being hereby authorized to cause to be prepared,
filed and presented on the

 

-4-



--------------------------------------------------------------------------------

Company’s behalf to any governmental official, agency or tribunal all such
applications or other instruments or papers and to maintain any and all
proceedings as shall be required to cause the issuance to the Company of a
permit or other authorization to issue or deliver any such shares. Neither the
Company nor any officer, director or employee shall be liable for any delay in
issuance or delivery of any shares pending the filing of any such application,
instrument or papers or the grant of a permit or other authorization to enable
such issuance or delivery to be made.

IN WITNESS WHEREOF, the Plan is adopted this 28th day of October, 2003.

 

WD-40 COMPANY By  

/s/    Garry O. Ridge

  Garry O. Ridge, President

Attest:

 

/s/    Maria M. Mitchell

Maria M. Mitchell, Assistant Secretary

 

-5-